Citation Nr: 1625012	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected dyshidrotic eczema.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Timothy M. White, attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2015, the Board remanded this claim for further development, and the matter has again been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his Board hearing that he was receiving Kenalog injections through VA to help control his symptoms of dyshidrotic eczema. The Veteran testified that each injection controlled his symptoms for one or two months.  He also testified that his eczema has spread beyond his bilateral hands and his left foot.  

In May 2015, the Veteran was afforded a VA skin diseases examination to determine the severity of his service-connected dyshidrotic eczema.  The VA examiner noted the Veteran's reports of experiencing flare-ups three to four times per year that now involve both feet and hands.  The Veteran stated he experienced symptoms of skin peeling and pruritic rash on his hands and feet that is triggered and aggravated by stress, heat, humidity, and water immersion.  The VA examiner noted that the Veteran was treated with Kenalog injections and oral Prednisone three to four times per year, with a total duration of medication used during the past 12 months of less than six weeks.  Upon physical examination, the Veteran was noted to have dermatitis on less than five percent of the total body area and none on exposed areas of the hands, face and neck.  The VA examiner noted that the Veteran was unable to work for three months out of the year in his job installing flooring due to his condition.  The Veteran reported that exposure to latex carpet caused a flare-up of his skin condition.

The Veteran is currently receiving a 10 percent disability rating for his dyshidrotic eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  Under this diagnostic code, the Veteran can potentially receive a higher disability rating based on the total body area or the total exposed areas affected by his disability.  On remand, the Veteran's claims file should be returned to the May 2015 VA examiner for supplemental comment.  Namely, the VA examiner is asked to provide an estimate addressing the percentage of the Veteran's total body area and/or exposed areas that the Veteran's dyshidrotic eczema covers during a flare-up.

As for the Veteran's service connection claim, a VA mental health administrative note dated February 8, 2016 noted that the Veteran's sister called to cancel an appointment because the Veteran was in a psychiatric unit at Eastar Hospital.  The sister wanted to see if arrangements could be made to have the Veteran continue inpatient mental health care at a VA facility.  On remand, these private and any additional VA treatment records must be secured as they may be relevant to the Veteran's service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names, addresses, and approximate dates of treatment for all health care providers that treated the Veteran for his service-connected dyshidrotic eczema and claimed acquired psychiatric condition, including all records from Eastar Health System in Muskogee, Oklahoma.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

2.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated after February 2016.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

3.  After the above development is completed, forward the Veteran's claims file to the examiner who conducted the Veteran's May 2015 VA skin examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the severity, frequency and duration of his service-connected dyshidrotic eczema.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion, to the extent possible, as to the percentage of the entire body and the percentage of exposed areas that are affected during an exacerbation or flare-up of the Veteran's service-connected dyshidrotic eczema during the appeal period, and also to comment on the frequency and duration of the outbreaks.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


